IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

STATE OF WASHINGTON,
                                                No. 70436-2-1                      Gr,         > O

                    Respondent,
                                                                                               J"0
                                                DIVISION ONE                        rn
                                                                                    -X3
             v.                                                                                 ""* _
                                                                                      \
                                                UNPUBLISHED OPINION                             -:£'-
                                                                                                 ,A-"*
                                                                                                 cf> r
ANDREW BRANCH, JR.,
                                                                                     —*


                                                                                     vO           C'.'}
                    Appellant.                  FILED: September 2, 2014                  **      —t
                                                                                                  o
                                                                                      ro




      Per Curiam.     Andrew Branch Jr. appeals from the judgment and sentence

entered following his guilty plea to two counts of second degree identity theft.

Branch's court-appointed attorney has filed a motion to withdraw on the ground that

there is no basis for a good faith argument on review. Pursuant to State v. Theobald,

78 Wn.2d 184, 470 P.2d 188 (1970), and Anders v. California, 386 U.S. 738, 87 S.

Ct. 1396, 18 L. Ed. 2d 493 (1967), the motion to withdraw must:

      [1] be accompanied by a brief referring to anything in the record that
      might arguably support the appeal. [2] A copy of counsel's brief should
      be furnished the indigent and [3] time allowed him to raise any points
      that he chooses; [4] the court—not counsel—then proceeds, after a full
      examination of all the proceedings, to decide whether the case is wholly
      frivolous.

State v. Theobald, 78 Wn.2d at 185 (quoting Anders v. California, 386 U.S. at 744).

      This procedure has been followed. Branch's counsel on appeal filed a brief

with the motion to withdraw. Branch was served with a copy of the brief and informed

of the right to file a statement of additional grounds for review. He did not file a

statement of additional grounds.

       The facts are accurately set forth in counsel's brief in support of the motion to

withdraw. The court has reviewed the briefs filed in this court and has independently
No. 70436-2-1 / 2




reviewed the entire record. The court specifically considered the following potential

issues raised by counsel:

              1. Does Branch's guilty plea meet constitutional and court rule
       requirements for a valid guilty plea?
              2. Was defense counsel ineffective for failing to argue that some of
       Branch's prior convictions constituted the same criminal conduct?
             3. Did the trial court err in failing to rule on Branch's motion for a new trial
       and arrest of judgment?
              4. Is the record insufficient for this court to perform an independent
       review under Anders v. California?

The court also raised and considered the following potential issue:

              1. Was Branch's plea involuntary due to the alleged ineffective assistance
       of defense counsel in failing to bring a motion to suppress?

       The potential issues raised by counsel are wholly frivolous, and the potential
issue raised by the court involves matters outside the record. Counsel's motion to
withdraw is granted and the appeal is dismissed.

                                 For the court:




                                                     ^\V* c/Uq >y y ~J